DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
Claims 1, 3-16, 18-31, 33, 35 and 38-42 are pending. Claims 1, 16 and 33 are amended, claims 2, 17, 32, 34, 36 and 37 are cancelled, and claims 41 and 42 are newly added.

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Color photographs or drawings have been submitted in this application. If replacement drawings are submitted, any showing of color in a black and white drawing is limited to the symbols used to line a surface to show color (MPEP § 608.02) and must comply with the written description requirements of 35 U.S.C. 112. Additionally, lining entire surfaces of a design to show color(s) may interfere with a clear showing of the design as required by 35 U.S.C. 112  because surface shading cannot be used simultaneously to define the contours of those surfaces. However, a surface may be partially lined for color with a description that the color extends across the entire surface; this technique would allow for the use of shading on the rest of the surface showing the contours of the design (37 CFR 1.152 ). In the alternative, a separate view, properly shaded to show the contours of the design but omitting the color(s), may be submitted if identified as shown only for clarity of illustration. Photographs and ink drawings are not permitted to be combined as drawings in one application.
In any drawing lined for color, the following descriptive statement must be inserted in the specification (the specific colors may be identified for clarity): 
--The drawing is lined for color.--
However, some designs disclosed in color photographs/drawings cannot be depicted in black and white drawings lined for color. For example, a design may include multiple shades of 

Response to Amendment
Claim 16 is amended to overcome the claim objection; therefore, the objection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-16, 18-31, 33, 35 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Flint et al. (US 4,759,403, herein Flint) in view of Joshi et al. (US 2014/0190665, herein Joshi).
In regards to claim 1, Flint discloses
A manifold (Fig.6), comprising:
a body (90, 96) having a top surface (upper side of body 90 opposite the floor portion 114) and a bottom surface (116);

wherein the set of inlet channels extend from the top surface to the bottom surface (Fig.6),
wherein the bottom surface is configured to be disposed adjacent a heat exchange device (108),
wherein the set of inlet channels are open from the top surface to receive fluid (Fig.6),
wherein the fluid is received only through the top surface (Fig.6),
wherein the fluid is to flow out of the bottom surface of the manifold and into contact with the heat exchange device at a heat exchange interface (106, 110) to locally cool the heat exchange device; and
a set of exhaust openings (98) configured to receive the fluid from the heat exchange interface,
wherein the set of exhaust openings are disposed on the bottom surface and interspersed between the set of inlet channels (Fig.6, the exhaust openings 98 are wider than the inlet openings 92 and are provided around and between the set of inlet channels 102) so as to direct the fluid back into the manifold through the set of exhaust openings and into an interior (112) of the manifold,
wherein the set of exhaust openings extend into the manifold without extending to the top surface (Fig.6), and
wherein the fluid exits the interior of the manifold along a side edge of the manifold (through port 118).

	Joshi teaches a manifold (Fig.7) comprising a set of inlet channels (130) for fluid that enters the interior of the manifold (176), wherein the fluid exits the interior of the manifold along side edges of the manifold (via outlets 152).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flint’s manifold such that the fluid exits along side edges of the manifold as taught by Joshi in order to ensure the fluid is spread throughout the manifold before exiting, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 (VI-B).
In regards to claim 3, Flint discloses that the manifold is formed from a metal (col.5 lines 1-5).
In regards to claim 4, Flint discloses that the manifold is formed from one chosen from a group consisting of a non-metal, such as a polymer or a ceramic, a mixture of materials, and different materials used in different portions of the manifold (col.5 lines 19-22).
In regards to claim 5, Flint discloses that the manifold is additive manufactured with metals (in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself; therefore, this limitation has not been given patentable weight; note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself).
In regards to claim 6, Flint discloses that the manifold is additive manufactured with plastics (in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself; therefore, this limitation has not been given patentable 
In regards to claim 7, Flint discloses that diameters of the set of inlet channels and the set of exhaust openings are the same or different (Fig.6).
In regards to claim 8, Flint discloses that the fluid is at least one of: water, air, or other coolants (Abstract).
In regards to claim 9, Flint discloses that the manifold is repeated and expanded in three directions to cool multiple surfaces of the heat exchange device (Figs.6 and 7).
In regards to claim 10, Flint discloses that the manifold is placed with gradients in three directions (Figs.6 and 7).
In regards to claim 11, Flint discloses that the set of inlet channels are one of: straight, curved, or waved (Fig.6).
In regards to claim 12, Flint discloses that the set of inlet channels and the set of exhaust openings are configured to one of: intersect at a joint connection, or be independent (Fig.6).
In regards to claim 13, Flint discloses that angles between set of inlet channels and the set of exhaust openings include any angle between 0 degree (parallel) to 90 degrees (perpendicular) in three directions to cool the multiple surfaces of the heat exchange device (Fig.6).
In regards to claim 14, Flint discloses that topology optimization is performed so as to design the manifold with properties that are optimized in one or more directions (Fig.6).
In regards to claim 15, Flint discloses that fluid flow within the manifold can be designed so as to also optimize thermal conductivity, electrical conductivity, mechanical strength, material density, energy absorption, or damping properties required for fluid flow applications (Fig.6, 
In regards to claim 16, Flint discloses
A thermal management unit (Fig.6), comprising:
a heat exchange device (108); and
a manifold (90, 96), comprising:
a body having a top surface (upper side of body 90 opposite the floor portion 114) and a bottom surface (116);
a set of inlet channels (92, 102),
wherein the set of inlet channels extend from the top surface to the bottom surface (Fig.6),
wherein the bottom surface is configured to be disposed adjacent a heat exchange device (108),
wherein the set of inlet channels are open from the top surface to receive fluid (Fig.6),
wherein the fluid is received only through the top surface (Fig.6),
wherein the fluid is to flow out of the bottom surface of the manifold and into contact with the heat exchange device at a heat exchange interface (106, 110) to locally cool the heat exchange device; and
a set of exhaust openings (98) are configured to receive the fluid from the heat exchange interface,

wherein the set of exhaust openings extend into the manifold without extending to the top surface (Fig.6), and
wherein the fluid exits the interior of the manifold along a side edge of the manifold (through port 118).
	Flint does not specifically disclose more than one side edge along which the fluid exits the interior of the manifold.
	Joshi teaches a manifold (Fig.7) comprising a set of inlet channels (130) for fluid that enters the interior of the manifold (176), wherein the fluid exits the interior of the manifold along side edges of the manifold (via outlets 152).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flint’s manifold such that the fluid exits along side edges of the manifold as taught by Joshi in order to ensure the fluid is spread throughout the manifold before exiting, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 (VI-B).
In regards to claim 18, Flint discloses that the manifold is formed from a metal (col.5 lines 1-5).
In regards to claim 19, Flint discloses that the manifold is formed from one chosen from a group consisting of a non-metal, such as a polymer or a ceramic, a mixture of materials, and different materials used in different portions of the manifold (col.5 lines 19-22).
In regards to claim 20, Flint discloses that the manifold is additive manufactured with metals (in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself; therefore, this limitation has not been given patentable weight; note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself).
In regards to claim 21, Flint discloses that the manifold is additive manufactured with plastics (in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself; therefore, this limitation has not been given patentable weight; note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself).
In regards to claim 22, Flint discloses that diameters of the set of inlet channels and the set of exhaust openings are the same or different (Fig.6).
In regards to claim 23, Flint discloses that the fluid is at least one of: water, air, or other coolants (Abstract).
In regards to claim 24, Flint discloses that the manifold is repeated and expanded in three directions to cool multiple surfaces of the heat exchange device (Figs.6 and 7).
In regards to claim 25, Flint discloses that the manifold is placed with gradients in three directions (Figs.6 and 7).
In regards to claim 26, Flint discloses that the set of inlet channels are one of: straight, curved, or waved (Fig.6).
In regards to claim 27, Flint discloses that the set of inlet channels and the set of exhaust openings are configured to one of: intersect at a joint connection, or be independent (Fig.6).
In regards to claim 28, Flint discloses that angles between set of inlet channels and the set of exhaust openings include any angle between 0 degree (parallel) to 90 degrees (perpendicular) in three directions to cool the multiple surfaces of the heat exchange device (Fig.6).
In regards to claim 29, Flint discloses that topology optimization is performed so as to design the manifold with properties that are optimized in one or more directions (Fig.6).
In regards to claim 30, Flint discloses that wherein the heat exchange device in the thermal management unit comprises one selected from a group consisting of 3D structures, 3D woven lattices, fins, pins, trusses, foams or other cellular materials (Fig.6, a 3D structure with pillars).
In regards to claim 31, Flint discloses that the thermal management unit can be accommodated to systems with multiple surfaces which attach to devices and need cooling (Fig.6).
In regards to claim 33, Flint discloses
A device (Fig.6), comprising:
a body (90, 96) having a top surface (upper side of body 90 opposite the floor portion 114) and a bottom surface (116),
the body defining;
a set of inlet channels (92, 102),
wherein the set of inlet channels extend from the top surface to the bottom surface (Fig.6),

wherein the set of inlet channels are open from the top surface to receive fluid (Fig.6),
wherein the fluid is received only through the top surface (Fig.6), and 
wherein the fluid is to flow out of the bottom surface of the device and into contact with the heat exchange device at a heat exchange interface (106, 110) to locally cool the heat exchange device; and
a set of exhaust openings (98),
wherein the set of exhaust openings are configured to receive the fluid from the heat exchange interface (Fig.6),
wherein the set of exhaust openings are disposed on the bottom surface and interspersed between the set of inlet channels (Fig.6, the exhaust openings 98 are wider than the inlet openings 92 and are provided around and between the set of inlet channels 102) so as to direct the fluid back into the device through the set of exhaust openings and into an interior (112) of the device,
wherein the set of exhaust openings extend into the device without extending to the top surface (Fig.6), and
wherein the fluid exits the interior of the device toward a side edge of the device (through port 118).

	Joshi teaches a manifold (Fig.7) comprising a set of inlet channels (130) for fluid that enters the interior of the manifold (176), wherein the fluid exits the interior of the manifold along side edges of the manifold (via outlets 152).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flint’s manifold such that the fluid exits along side edges of the manifold as taught by Joshi in order to ensure the fluid is spread throughout the manifold before exiting, and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04 (VI-B).
In regards to claim 35, Flint discloses that the set of inlet channels are independent of the set of exhaust openings (Fig.6).
In regards to claims 38-40, Flint discloses that the set of exhaust openings extend from the bottom surface to the interior of the manifold or device (Fig.6).

Claims 41 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Flint in view of Joshi as applied to claim 16 above, and further in view of Ikejima et al. (US 5,769,157, herein Ikejima).
In regards to claim 41, Flint does not disclose that the heat exchange device comprises a 3D woven lattice.
	However, heat exchangers comprising 3D woven lattices are well known in the art. Specifically, Ikejima teaches a heat exchanger comprising a 3D woven lattice (various 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Flint’s heat exchange device to comprise a 3D woven lattice as taught by Ikejima in order depending on the use of the manifold with different types of heat exchangers.

Response to Arguments
Applicant’s arguments with respect to claims 1, 16 and 33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raheena R Malik/Examiner, Art Unit 3763